Citation Nr: 1435394	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  12-00 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Service connection for a neurological disorder of the sciatic nerve, to include as secondary to the service-connected bilateral hip arthritis (claimed as sciatica). 

2.  Service connection for bilateral hearing loss.

3.  Service connection for azoospermia due to ionizing radiation.

4.  Service connection for bilateral flat feet.

5.  Entitlement to an initial compensable rating for tinea cruris of the groin.

6.  Entitlement to an initial compensable rating for allergic rhinitis.

7.  Entitlement to an initial compensable rating for chronic sinusitis. 

8.  Entitlement to an initial disability rating in excess of 10 percent for right hip arthritis. 

9.  Entitlement to an initial disability rating in excess of 10 percent for left hip arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant) 


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 1982 to August 2008.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) in May 2014.  The hearing transcript has been associated with the claims file.  

Regarding the May 2014 Board videoconference hearing, when conducting a hearing, a VLJ must suggest that a claimant submit evidence on any issue material to substantiating a claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010); 38 C.F.R. § 3.103 (2013).  The VLJ also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Bryant, 23 Vet. App. at 497.  During the May 2014 videoconference Board hearing, the VLJ specifically noted the issues on appeal.  Then, having heard the Veteran's evidence, the VLJ sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate the claim.  Specifically, the VLJ asked for evidence that might be used to substantiate the Veteran's claim for service connection for sciatica.  The Veteran was informed that the claim for service connection for sciatica was denied because of a lack of diagnosis of a neurological disorder of the sciatic nerve.  The VLJ explained that, while it is disabling, sciatica by itself is radiating pain, which is not a disability for VA compensation purposes.  The VLJ informed the Veteran that there has to be medical evidence of a diagnosis of a neurological order of the sciatic nerve as well as a medical opinion establishing that a diagnosed neurological disorder is directly related to service or is secondary to the service-connected bilateral hip arthritis; therefore, the VLJ substantially complied with the requirements of 38 C.F.R. § 3.103.  Bryant at 496-97.

The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.

The issues of entitlement to an initial rating in excess of 10 percent for each of the right hip and left hip arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the May 2014 Board videoconference hearing, prior to the promulgation of a decision in the present appeal, the Veteran withdrew the substantive appeal on the issues of service connection for bilateral hearing loss, service connection for azoospermia due to ionizing radiation, service connection for bilateral flat feet, initial compensable rating for tinea cruris of the groin, initial compensable rating for allergic rhinitis, and initial compensable rating for chronic sinusitis.

2.  The Veteran does not have a current neurological disability of the sciatic nerve for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a substantive appeal have been met regarding the issues of service connection for bilateral hearing loss, service connection for azoospermia due to ionizing radiation, service connection for bilateral flat feet, initial compensable rating for tinea cruris of the groin, initial compensable rating for allergic rhinitis, and initial compensable rating for chronic sinusitis.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).

2.  The criteria for service connection for a neurological disorder of the sciatic nerve have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A veteran may withdraw a substantive appeal by telling the Board of the decision to withdraw on the record at a Board personal hearing.  38 C.F.R. § 20.204.  

At the May 2014 Board personal hearing, prior to the promulgation of a decision in the appeal, the Veteran informed the Board on the record that he wished to withdraw the issues of service connection for bilateral hearing loss, service connection for azoospermia due to ionizing radiation, service connection for bilateral flat feet, initial compensable rating for tinea cruris of the groin, initial compensable rating for allergic rhinitis, and initial compensable rating for chronic sinusitis.

As the Veteran has withdrawn the appeal regarding these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues, and they must be dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the claim for service connection for a neurological disorder of the sciatic nerve, the Veteran was advised of VA's duties to notify and assist in the development of the claim prior to initial adjudication.  A December 2008 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The December 2008 notice letter also informed the Veteran as to how disability ratings and effective dates are assigned.  Thus, the VA satisfied its duties to notify the Veteran. 

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of relevant records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  Specifically, the information and evidence that have been associated with the claims file include service treatment records, post-service treatment records, the Veteran's own statements in support of his claim, and transcripts of the Veteran's testimony at the June 2010 RO hearing and the May 2014 Board hearing.  Therefore, VA's duty to assist the Veteran in locating relevant records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4).

VA will also provide a medical examination if such examination is determined to be necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  In connection with the claim for service connection for sciatica, the Veteran underwent a general VA examination in January 2009; however, no nexus opinion was obtained with respect to a neurological disorder of the sciatic nerve.  Because there is sufficient competent medical evidence that demonstrates that the Veteran does not have a current neurological disorder of the sciatic nerve, there is no duty to provide a VA medical examination or to obtain a medical nexus opinion.  Accordingly, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for a neurological disorder of the sciatic nerve; therefore, further assistance in the form of VA examination or opinion is not necessary to decide the claim.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 19 Vet. App. at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim for a neurological disorder on appeal.

Service Connection Legal Authority

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: 
(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 
557 F.3d 1363, 1366 (Fed. Cir. 2009).

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Symptoms such as pain, by itself, without an underlying medical condition, do not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

A neurological disorder of the sciatic nerve, which may be considered an organic disease of the nervous system, is a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) apply to the claim for service connection for a neurological disorder of the sciatic nerve.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and an organic disease of the nervous system becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current disability was either 
(a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09 (concerning varicose veins); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles, 16 Vet. App. at 374 (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159(a)(2); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau, 492 F.3d at 1376-77.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for a Neurological Disorder
of the Sciatic Nerve

The Veteran contends that he has sciatica related to active service.  Specifically, he asserted that sciatica started during service in the mid-1990s.  See June 2010 RO hearing transcript.  Alternatively, the Veteran stated that sciatica is related in part to the service-connected bilateral hip arthritis.  See September 2009 Veteran statement attached to the September 2009 notice of disagreement.  

The Board finds that the weight of the lay and medical evidence of record demonstrates that the Veteran does not have currently-diagnosed neurological disorder of the sciatic nerve.  The Veteran has reported that he has lateral radiating lower back pain with bilateral numbness and tingling of the thighs from the hips to the knees.  He stated that he was not receiving treatment for sciatica but that he was prescribed physical therapy treatment to relieve the bilateral hip pain with associated sciatica.

A May 2010 note by S.M., M.D., showed that the Veteran reported having some numbness in the hip region; upon examination, the private physician diagnosed bilateral trochanteric bursitis but there were no neurological findings.  An October 2010 Lahey Clinic Medical Center note indicated that the Veteran had slight impingement upon bilateral hip flexion, internal rotation, and external rotation; however, while slight impingement was noted on examination, no diagnosis of a neurological disorder of the sciatic nerve was provided.  A November 2010 Lahey Clinic Medical Center note showed that the Veteran had flexion, internal rotation, and external rotation of the bilateral hips without impingement.  Finally, a May 2014 Elliot Hospital diagnostic imaging report showed that the Veteran had bilateral lower extremity pain and noted a diagnosis of lumbar radicular pain; this diagnostic imaging report only diagnosed radicular pain but did not provide a current diagnosis of a neurological disorder of the sciatic nerve.  Moreover, this May 2014 report provided that the radicular pain is related to the lumbar spine; however, the Veteran is not service-connected for a lumbar spine disability.  This is probative evidence that to the extent that the Veteran has radicular pain, it is related to the lumbar spine and not the service-connected hip arthritis.

A January 2009 VA general examination report showed that the Veteran reported sharp pain in bilateral hips with use and dull pain in the bilateral hips when not in use; the Veteran did not otherwise note any radiating pain such as would be manifested by a neurological disorder of the sciatic nerve.  There were no neurological findings upon examination in January 2009.  At a July 2012 VA examination of the hips and thighs, the Veteran reported bilateral hip pain and did not indicate any radiating neurological pain.  Upon examination in July 2012, there were no neurological findings and range of motion of the bilateral hip was not limited due to any neurologic disease.

The Board has considered the Veteran's complaints of radiating bilateral hip pain and finds that the Veteran is competent to report any symptoms that come to him through the senses; however, symptomatology such as pain without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which direct service connection may be granted.  Sanchez-Benitez, 
13 Vet. App. 282.  Sciatica refers to pain anywhere along the course of the sciatic nerve.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1678 (32nd ed. 2012).  The Board finds that the Veteran lacks the requisite medical expertise to attribute any pain he experiences to a diagnosed disability involving the sciatic nerve or any neurological disorder.  Sanchez-Benitez, 13 Vet. App 282.  Therefore, the Veteran's assessment as to whether he has a current neurological disorder of the sciatic nerve is afforded far less probative value than the medical evidence upon examination showing no current neurological disability.  VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.

The existence of a current disability is the cornerstone of a claim for VA disability compensation under any theory of entitlement.  See 38 U.S.C.A. §§ 1110, 1131; Brammer, 3 Vet. App. 223; Degmetich, 104 F. 3d 1328.  Because the Veteran does not have a current neurological disorder of the sciatic nerve, service connection for a neurological disorder of the sciatic nerve on a direct basis and as secondary to the service-connected bilateral hip arthritis is not warranted.  Because the preponderance of the evidence is against the claim for service connection for a neurological disorder of the sciatic nerve, the claim must be denied, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §3.102.


ORDER

Service connection for a neurological disorder of the sciatic nerve is denied.

Service connection for bilateral hearing loss is dismissed.

Service connection for azoospermia due to ionizing radiation is dismissed.

Service connection for bilateral flat feet is dismissed.

Entitlement to an initial compensable rating for tinea cruris of the groin is dismissed.

Entitlement to an initial compensable rating for allergic rhinitis is dismissed.

Entitlement to an initial compensable rating for chronic sinusitis is dismissed.


REMAND

Initial Rating for Right Hip and Left Hip Arthritis

The Veteran contends that the service-connected right and left hip arthritis is worse than the current 10 percent rating for each hip contemplates and asserts that a higher rating is warranted for each of the these two disabilities.  The Board finds that further development is required prior to adjudicating the Veteran's claim of entitlement to an initial rating in excess of 10 percent for the service-connected right hip disability and an initial rating in excess of 10 percent for service-connected left hip disability.  See 38 C.F.R. § 19.9 (2013).

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95; Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Review of the record indicates that the last VA examination for the service-connected bilateral hip arthritis was in July 2012.  The record reflects that the Veteran has not been afforded a more recent VA examination to assess the current severity of the bilateral hip arthritis, and a recent lay statement submitted by the Veteran as well as his own personal testimony at the May 2014 Board hearing indicate that the service-connected bilateral hip arthritis has potentially worsened in severity.  In an October 2013 statement, the Veteran indicated that the bilateral hip arthritis was getting worse.  Moreover, at the May 2014 Board hearing, the Veteran reported that the symptoms of bilateral hip arthritis definitely got worse as compared to when he was initially evaluation.  The Veteran stated at the hearing that he had been in increasing bilateral hip pain and that while it was better for a period of time, pain is almost back with a vengeance.  Therefore, the Board finds that a remand for an updated VA examination is warranted.  See Allday v. Brown, 
7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey, 6 Vet. App. at 381 (the Board should have ordered a contemporaneous examination of a veteran because a 23-month old exam was too remote in time to adequately support a decision on appeal for an increased rating).

Accordingly, the issues of entitlement to an initial rating in excess of 10 percent for each of the right hip and left hip arthritis is REMANDED for the following actions:

1. Schedule the Veteran for the appropriate VA examination to help ascertain the current extent of the service-connected bilateral hip arthritis.  The relevant documents in the claims folder should be made available for review in connection with this examination.  All indicated tests and studies should be performed.

2. Thereafter, readjudicate the issues of entitlement to an initial rating in excess of 10 percent for each of the right hip and left hip arthritis.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


